Appeal from a judgment of the Niagara County Court (Sara S. Sperrazza, J.), rendered September 16, 2002. The judgment convicted defendant, upon his plea of guilty, of attempted robbery in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted robbery in the third degree (Penal Law §§ 110.00, 160.05). County Court did not abuse its discretion in denying the pro se motion of defendant to withdraw his guilty plea based on his generalized assertion of *1026innocence that is unsupported by the record (see People v May, 305 AD2d 1095 [2003], lv denied 100 NY2d 622 [2003]). The record establishes that defendant’s guilty plea was voluntarily entered with the advice of counsel “following an appraisal of all the relevant factors” (People v Dixon, 29 NY2d 55, 57 [1971]; see May, 305 AD2d 1095 [2003]). The knowing, intelligent and voluntary waiver by defendant of the right to appeal encompasses his further contention concerning the severity of the sentence (see May, 305 AD2d 1095 [2003]; People v Burse, 295 AD2d 968 [2002], lv denied 98 NY2d 709 [2002]). In any event, the bargained-for sentence is not unduly harsh or severe. Present—Hurlbutt, J.P., Scudder, Gorski, Martoche and Hayes, JJ.